 1                                                              JS-6
 2

 3                                                              5/12/2021
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   SUZANNE NA PIER, an                  Case No. 8:20-cv-01627-CJC-KES
12   individual,

13                                         ORDER DISMISSAL WITH
          Plaintiff,                       PREJUDICE (DKT. 23)
14
     v.
15

16   TACOS BAJA, a business of
     unknown form; CONSTANCE
17   LEONG DANG, individually and
18   as trustee of the DANG FAMILY
     TRUST DATED NOVEMBER 2,
19   2016; THEODORE LEONG,
20   individually and as trustee of the
     THEODORE AND MELLY
21   LEONG FAMILY TRUST
22   DATED JANUARY 24, 2009;
     and DOES 1-10, inclusive,
23

24        Defendants.
25

26

27

28
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff Suzanne Na Pier (“Plaintiff”) and Tacos Baja
 3   (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its
 5   own costs and attorneys’ fees.
 6
           IT IS SO ORDERED.
 7

 8
        DATED: May 12, 2021
 9

10

11                                                HON. CORMAC J. CARNEY

12                                            UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
